 Case: 3:20-cr-00011-JZ Doc #: 72 Filed: 06/03/21 1 of 1. PageID #: 732




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


United States of America,                     Case No.         3:20 CR 11

                            Plaintiff,        JUDGMENT OF ACQUITTAL
             -vs-
                                              JUDGE JACK ZOUHARY
Lavelle Mack,

                            Defendant.


     The Defendant was found not guilty on both counts of the Indictment. It is Ordered that

Defendant is acquitted, discharged, and any bond exonerated.

     IT IS SO ORDERED.


                                                     s/ Jack Zouhary
                                                 U. S. DISTRICT JUDGE

                                                 June 3, 2021
